DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is conventional is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: It appears that the reference sign 2 for machining target (paragraph [0040]) should be corrected to 3, as shown in Fig. 1.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3 in the reply filed on 5/18/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, limitations of “vibration machining method employed in a mechanical vibration machining apparatus configured to support machining” and “horn portion is pressed in contact with a machining target” (lines 1-5) are ambiguous because it is unclear what is meant by vibration machining and whether actual machining (removing material) occurs or not. According to Applicant’s specification, the horn portion 5 provides vibrations so as to bond metal plates (paragraph [0022]- pg. 10-11). Thus, such bonding is distinct from machining, which removes material. Nowhere the specification mentions the horn being used for machining or removal of material. Furthermore, it is confusing whether “machining target” is part of the apparatus or refers to a target workpiece? Consequently, one skilled in the art would not be able to determine metes and bounds of recited machining features. Based on original Fig. 1, the contact portion 7 appears to contact a target workpiece 3. Additionally, it is not clear what is implied by “second generation unit {00505297 }SY7IP-1008- 22 -mechanically vibrates the horn portion in synchronization with the first generation unit” (last two lines). The specification repeats the same phrase “in synchronization” without defining or describing its meaning. As generally understood, “in synchronization” typically means at the same time and so, the claim is interpreted accordingly. The recited vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: a mechanical vibration method employed in a mechanical vibration apparatus configured to support bonding, wherein the horn is pressed in contact with a workpiece via a contact portion, the second generation unit {00505297 }SY7IP-1008- 22 - mechanically vibrates the horn portion at the same time with the first generation unit.
Appropriate corrections are requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graff et al. (US 9346120, hereafter “Graff”).
Regarding claim 1, Graff discloses a mechanical vibration method employed in a mechanical vibration apparatus 10 (figs. 1-2) configured to support bonding by mechanically vibrating a horn portion 110 (ultrasonic welding- col. 3, lines 17-25), wherein the horn portion is pressed in contact with a workpiece via a contact portion (contact tip), wherein the mechanical vibration apparatus comprises: a support portion 112 & 116 configured to support the horn portion; and a plurality of generation units 600, 700 each configured to mechanically vibrate the horn portion, wherein the plurality of generation units comprise: a first generation unit 600 (ultrasonic transducer) configured to mechanically vibrate the horn portion at a first position; and a second generation unit 700 (ultrasonic transducer) configured to mechanically vibrate the horn portion at a second position that differs from the first position, wherein the support portion 112 supports the horn portion 110 at a position between the contact portion and the first position and the support portion 116 supports the horn 110 at a position between the contact portion and the second position, and wherein the mechanical vibration method comprises vibrating in which the second generation unit {00505297 }SY7IP-1008- 22 - mechanically vibrates the horn portion at the same time with the first generation unit (col. 5, lines 15-35).  
			
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Graff et al. (US 9346120) as applied to claim 1 above and in view of Roberts (US 6078125).
As to claim 2, Graff is silent concerning the second generation unit vibrating the horn portion with a phase that is the opposite of a phase of the first generation unit. However, such technique is known in the art. Roberts (also directed to ultrasonic welding apparatus- abstract) discloses a plurality of generation units comprises a first generation unit 80 (first transducer- fig. 5) configured to mechanically vibrate a horn portion 86 at a first position; and a second generation unit 82 (second transducer) configured to mechanically vibrate the horn portion at a different second position (col. 4, lines 30-45). Roberts teaches that the two generation units/transducers operate mechanically 180 degrees out of phase such that one transducer is in its longitudinal expansion phase when the other transducer is in its longitudinal contractions phase, and vice versa (col. 3, lines 25-30; 43-50). By operating in this manner, Roberts teaches that vibrations of greater peak-to-peak amplitude are achieved, thereby providing increased welding power (col. 1, lines 40-50, 59-62). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to operate the second generation unit vibrating the horn portion with an opposite phase than that of the first generation unit in the method of Graff because doing so would achieve vibrations of greater peak-to-peak amplitude and provide increased welding power, as suggested by Roberts.
As to claim 3, Graff already discloses that the support portions 112 & 116 supports the horn portion 110 at least at a first nodal point 114 between the contact portion and the first position and at a second nodal point 118 between the contact portion and the second position (fig. 2). Grass as modified by Roberts in claim 2 above includes vibrating the first generation unit and the second generation unit in opposite phases of elongation state and contraction state. Accordingly, the two generation units are configured such that, when the first nodal point is in a contraction state, the second nodal point is in an elongation state, and vice versa. Hence, combination of Graff & Roberts renders this claim obvious.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735